Citation Nr: 1123895	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1989 and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, May 6, 2008.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD since January 2009 and no VA treatment records or private treatment records for the period since April 2009 have been associated with the claims folder.  

Therefore, further development to obtain pertinent treatment records and to afford the Veteran a current examination is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his PTSD during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD and the nature, extent and etiology of any other currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.  

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


